Citation Nr: 1047777	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether the character of the Appellant's discharge from service 
is a bar to entitlement to Department of Veterans Affairs (VA) 
pension benefits.


REPRESENTATION

Appellant represented by:	Jeff Yungman, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Appellant served on active duty from October 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The Appellant received a discharge under other than honorable 
conditions in lieu of a court-martial in June 1972.  

2.  The evidence establishes that the Appellant engaged in 
persistent and willful misconduct.

3.  There is no evidence showing that the Appellant was insane at 
the time of the offenses that resulted in his discharge under 
other than honorable conditions in lieu of a trial by court-
martial.  


CONCLUSION OF LAW

The Appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for VA 
purposes, thus constituting a bar to VA pension benefits.  38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.12, 3.354 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. § 
3.1(d).  If the former service member did not die in service, 
pension, compensation, or dependency and indemnity compensation 
is not payable unless the period of service on which the claim 
was based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is binding 
on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of acceptance of 
undesirable discharge in lieu of trial by general court-martial 
is considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(1).  A discharge from military service 
because of willful and persistent misconduct, including a 
discharge under other than honorable conditions, is considered to 
have been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(4).  A discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute a 
bar to benefits if the individual was insane at the time of the 
offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the satisfaction of 
the Secretary that, at the time of the commission of an offense 
leading to a person's court-martial, discharge or resignation, 
that person was insane, such person shall not be precluded from 
benefits under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).




Analysis

The Appellant served on active duty with the Navy from October 
1970 until June 1972.  Service records show that the Veteran 
requested a reassignment for humanitarian reasons in March 1972, 
due to the financial problems his family was having due to his 
father's medical and employment situation.  This request was 
denied in April 1972, but the request was forwarded to the 
Hardship Discharge Board for consideration.  The Veteran's 
request for a hardship and/or dependency separation was also 
denied in April 1972.

Service records show that in May 1972 the Appellant was charged 
with (a) unauthorized absence from April 21, 1972 to May 8, 1972 
and from May 9, 1972 to May 17, 1972; (b) failure to obey a 
lawful order of the Commanding Officer, Naval Station, Boston, 
Massachusetts to report to the Commanding Officer, USS ENTERPRISE 
no later than 2400, April 20, 1971 and (c) assault upon a person 
in the execution of Armed Forces Police duties on May 17, 1972.  
Subsequently, in June 1972, he voluntarily requested and accepted 
a discharge under other than honorable conditions in lieu of a 
trial by court-martial.  However, the Board notes that the June 
1972 memorandum approving the Appellant's undesirable discharge 
notes that that he was facing a special court-martial.  
Therefore, 38 C.F.R. § 3.12(d)(1) is not a bar for the Appellant 
in his request to receive a VA pension.  

The Appellant argues that consideration should be given to the 
reasons that led to his discharge.  He contends that  he put in a 
for a reassignment and hardship discharge because he felt he had 
a responsibility to take care of his five siblings after his 
father suffered a heart attack.  He further contends he was on 
leave prior to going on unauthorized leave and simply decided not 
to return when he did not get his transfer.  In addition, while 
he admits that he may have attempted to flee when he was 
apprehended, he did not assault or cause injury to anyone.  The 
Appellant indicates that he thought if he agreed to the other 
than honorable discharge at the time, he could get it upgraded 
later.  He also contends that he had no other problems or charges 
separate from the unauthorized absence in service and therefore 
otherwise served in an honest, faithful and meritorious manner.  

Despite the Appellant's statements, the circumstances of service 
and entitlement are determined by the character of the final 
termination of such active service.  See 38 C.F.R. § 3.13(b). 

While the Board is aware that the Appellant and his 
representative have implied that his offenses should be 
considered 'minor,' he has offered nothing to support this 
contention.  Indeed, the Court of Appeals for Veterans Claims has 
held that that incidents such as drug use, unauthorized absence, 
drunk and disorderly conduct, and failure to go to appointed 
place of duty are the types of offenses that would interfere with 
appellant's military duties, indeed preclude their performance, 
and thus could not constitute a minor offense.  See Cropper v. 
Brown, 6 Vet. App. 450, 452- 453 (1994).

The Board finds that the evidence of record shows that the 
Appellant's offenses occurred in a relatively short period of 
time and that the Appellant's disciplinary and conduct issues 
(including unauthorized absence, failure to obey a law order of a 
commanding officer and assault upon a person in the execution of 
Armed Forces Police duties) during service clearly would 
interfere with his duties and indicates a pattern of willful and 
persistent misconduct.  They are not minor offenses and the 
Appellant's punishments, including discharge, reflect serious 
offenses.  Thus, the offenses leading to the under other than 
honorable conditions discharge were not minor and so it does not 
matter for this analysis if the Veteran's service was otherwise 
honest, faithful, or meritorious.  

The Board notes that, if it is established that, at the time of 
the commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
based on the period of service from which such person was 
separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an 'insane' person is one who, while 
not mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the peace 
of society; or who has so departed from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 3.354.

In the instant case, there is no evidence to show, and the 
Appellant does not contend, that he was insane at the time of his 
offenses.  

For the reasons stated above, the Board finds that the 
Appellant's discharge under other than honorable conditions is a 
bar to VA pension benefits.  The weight of the evidence is 
against the claim; thus, the Appellant has failed to establish, 
by a preponderance of the evidence, that he is a "Veteran" (with 
a qualifying discharge), and the reasonable doubt doctrine is not 
for application.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding 
that, before applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  

Consequently, the Appellant has no legal entitlement to VA 
pension benefits and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

The Board points out that VA is not the proper channel for the 
appellant to seek an upgrade of his military discharge status.  
The record indicates that the Veteran has been provided with 
information (in the July 2008 administrative decision) as to how 
to seek a change in the character of discharge from the service 
department (separate from VA).  The outcome of this case at VA 
might be different should the Appellant successfully upgrade the 
official character of his discharge.  The Veteran is free to seek 
an upgrade in his character of discharge from the service 
department to honorable, and to reapply for VA benefits if one is 
obtained.





Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The elements of proper notice 
include informing the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Here, a September 2008 letter provided notice to the Appellant 
about the information and evidence that is necessary to 
substantiate his claim.  Specifically, the September 2008 letter 
explained that he would only be eligible for VA benefits if his 
military service was not dishonorable and this letter notified 
the Appellant that he should tell VA about the events leading up 
to his discharge and submit evidence to support his story.  The 
pertinent regulations were also enclosed with the letter.  
Additionally, the February 2009 statement of the case (SOC) and 
April 2010 supplemental statement of the case (SSOC) notified the 
Appellant of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  This notification shows that that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim.  While VA has not furnished to the 
Appellant general information pertaining to VA's assignment of 
disability ratings and effective dates (in the event a claim is 
granted), consistent with Dingess, on these facts, such omission 
is not shown to prejudice the Appellant.  Because the Board above 
denied a claim based on a character of discharge determination, 
no disability rating or effective date is being, or is to be, 
assigned.  Thus, there is no possibility of prejudice to the 
Appellant under the notice requirements of Dingess.

The Board also concludes that VA has met its duty to assist the 
Appellant in developing the evidence to support his claims.  The 
record contains his service treatment records.  The Appellant's 
available service personnel records were obtained.  Statements of 
the Appellant and his representatives have been associated with 
the record.  The Appellant has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Appellant nor his representative has indicated that there are 
any available additional pertinent records to support his claims.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied. In arriving at this conclusion, the Board notes 
that this is essentially a case in which the law, and not the 
evidence, is dispositive.  Where the law precludes benefits, 
there is no reasonable possibility that providing additional 
assistance would aid in substantiating the claim.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Such development would serve no 
useful purpose and, therefore, need not be performed in meet VA's 
statutory duty to assist the Appellant in the development of his 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VA's 
statutory duty to notify and assist the Veteran in the 
development of his claims does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.)

In any event, the Board finds VA has satisfied its duty to assist 
the Appellant in apprising him of the evidence needed, and in 
obtaining evidence pertaining to his claim.  Further development 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Appellant.  
Accordingly, such development is to be avoided.  Sabonis, 6 Vet. 
App. at 430.

The Board is satisfied that the originating agency properly 
processed the Appellant's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The character of the Appellant's discharge constitutes a bar to 
payment of VA pension benefits; the appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


